Citation Nr: 1018880	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  02-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder, prior to 
August 15, 2003.

2.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder, from August 15, 
2003.

3.  Entitlement to an effective date prior to August 15, 2003 
for the award of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.

4.  Entitlement to service connection for substance abuse, 
claimed as secondary to service-connected posttraumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for posttraumatic stress disorder (PTSD), assigning a 
30 percent evaluation, effective February 5, 2001, and a 
November 2004 rating decision of the VA RO in Huntington, 
West Virginia, which awarded a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU), effective August 15, 2003.  In 
December 2002 and December 2004, the Veteran submitted 
notices of disagreement.  He subsequently perfected his 
appeals in January 2004 and August 2006.

In the November 2004 rating decision, the RO increased the 
Veteran's disability rating for PTSD to 50 percent, effective 
August 15, 2003.  Because the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In September 2008, the Veteran presented sworn testimony 
during a Central Office hearing in Washington, DC, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

In December 2008, the Board remanded the Veteran's claims of 
entitlement to initial increased ratings for PTSD and an 
earlier effective date for TDIU to the Appeals Management 
Center (AMC) for further evidentiary development, including 
obtaining updated VA treatment records and providing the 
Veteran with a new VA examination for PTSD.  The Board is 
obligated by law to ensure that the AMC complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The record reflects that the AMC obtained updated VA 
treatment records for the Veteran through January 2009.  
Additionally, he was afforded a new VA psychiatric 
examination in June 2009.  Accordingly, all remand 
instructions issued by the Board have been complied with and 
these matters are once again before the Board.

The issues of entitlement to increased initial rating for 
PTSD, entitlement to an earlier effective date for TDIU, and 
entitlement to service connection for substance abuse, 
claimed as secondary to service-connected PTSD, are REMANDED 
to the RO via the AMC in Washington, DC.  VA will notify the 
Veteran if further action on his part is required.


REMAND

The issue of substance abuse, secondary to service-connected 
PTSD, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  As 
the grant of service connection for substance abuse, 
secondary to PTSD, could impact the Veteran's claims 
regarding an initial increased rating for PTSD and an earlier 
effective date for TDIU, these issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson 
v. West, 12 Vet. App. 11 (1998).  As such, following the 
adjudication of the Veteran's claim of entitlement to service 
connection for substance abuse, secondary to PTSD, the AMC/RO 
should readjudicate the Veteran's claims for initial 
increased ratings for PTSD and an earlier effective date for 
TDIU.

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status since 2002, and that it has 
been remanded in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding these 
issues again unless it was essential for a full and fair 
adjudication of his claims.

The Board notes that the Veteran has referenced receiving 
disability benefits from the Social Security Administration 
(SSA).  See Veteran statement, July 2003.  However, the 
claims file is negative for any records from SSA.  Under the 
duty to assist, VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, to include SSA.  See 38 C.F.R. 
§ 3.159(c)(2) (2009).  When VA has actual notice of the 
existence of records held by SSA that appear relevant to the 
claim before VA, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).  Thus, the AMC/RO should attempt to 
obtain all relevant SSA records.

Additionally, as the case is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from 
the Huntington VA Medical Center, covering 
the period from January 16, 2009, to the 
present, should be obtained and added to 
the claims folder.

2.  Obtain and associate with the claims 
file all SSA records regarding the 
Veteran's disability claim and any medical 
records relied upon to make its decision.  
If, after making reasonable efforts, the 
AMC/RO cannot obtain these records, it 
must specifically document what attempts 
were made to obtain the records, and 
indicate in writing that further attempts 
to locate or obtain any government records 
would be futile.  The AMC/RO must then: 
(a) notify the Veteran of the records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

3.  After completing the above actions and 
any other notification or development 
deemed necessary, the Veteran's claim of 
entitlement to service connection for 
substance abuse, claimed as secondary to 
PTSD, should be adjudicated and the 
Veteran and his represented properly 
notified thereof.  The claims for 
increased initial ratings for PTSD and an 
earlier effective for TDIU should be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, all 
issues properly on appeal should be 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

